This year marks the seventieth anniversary of the founding of the People’s Republic of China. The United Nations was established in 1945 in response to the call of the times. Four years later, the People’s Republic of China was founded and the Chinese nation re-emerged before the eyes of the world as a completely reborn nation.
Over the past 70 years, we Chinese have changed our destiny through tireless efforts. Seventy years ago, China put an end to a period in modern history during which the country was torn apart and trampled on. We stood up and became the true masters of our country. Over the past seven decades, China has transformed itself from a closed, backward and poor country with a weak foundation into one that is open and on the move.
With regard to meeting the basic needs of its people, China has achieved initial prosperity. Eight hundred and fifty million Chinese have shaken off poverty, and hundreds of millions have joined the middle-income group. Such achievements are nothing short of a miracle in the development of humankind. In just a few decades, China has finished what it took developed countries several hundred years to complete. In so doing, China has blazed a new path to modernization for developing countries, and what it has achieved has enriched the dreams of people around the world for a better life.
None of those achievements has fallen from the sky. Rather, they are owed to the hard work, vision and courage of the Chinese people. The secret behind China’s development is our adherence to the centralized, unified leadership of the Communist Party of China, the development path suited to China’s national conditions, the fundamental State policy of reform and opening up and a people-centred development philosophy.
Over the past 70 years, China has integrated itself into the global community and made its contribution to the world, boosting world peace and prosperity through its development. Today China has become the leading engine of global development and an anchor of stability for world peace. We are the second-largest funding contributor to both the United Nations and United Nations peacekeeping operations. China has also deployed more peacekeeping personnel than any other permanent member of the Security Council. For more than a decade, China has been a main driver of global growth. We are now pursuing a new round of opening up with higher standards, which I am sure will deliver new opportunities for the world.
As we enter a new era, we Chinese are more confident and capable than ever of achieving a great rejuvenation of the Chinese nation, and we are better positioned than ever to make a greater contribution to humankind. Guided by Xi Jinping Thought on Socialism with Chinese Characteristics for a New Era, China will continue to strive for success and forge ahead. Looking back on the road we have traversed over the past 70 years, we are full of pride. Looking ahead at the journey before us, we are full of confidence in our bright future.
On the diplomatic front, China has travelled a journey of tests and challenges and has remained true to its original purpose. The goal of China’s diplomacy has never changed. The Chinese people and the peoples of other countries have always treated each other with sincerity and lent each other mutual support. China and the rest of the world have become stakeholders sharing a common future as their interdependence has increasingly grown. Facing international uncertainties, China will maintain the stability and continuity of its foreign policy and will continue to pursue major- country diplomacy, with distinct Chinese features. We will continue to safeguard world peace and prosperity and promote the development and advancement of humankind.
China is guided by the principle of independence. We will continue to pursue an independent foreign policy of peace. We will neither subordinate ourselves to others nor coerce others into submission. We are firm in upholding China’s core national interests and legitimate rights, and we are opposed to the abuse of power and will never yield to pressure. We will remain committed to the basic principles of sovereign equality and non-interference in other country’s internal affairs, as enshrined in the Charter of the United Nations. China will never pursue hegemony or seek expansion. Peaceful development, which has long been incorporated into China’s Constitution, is the cornerstone of its foreign policy.
China believes in equality among nations. In the twenty-first century, power politics and the law of the jungle are outdated and obsolete. People want mutual respect and harmonious coexistence. China stands for equality among all countries, irrespective of their size. China respects the sovereignty and territorial integrity of other countries and the social systems and development paths independently chosen by the people of those countries. China stands ready to share its development experience with other countries and provide the necessary assistance in times of need, but we have no intention of exporting our development model or lecturing others. Nor do we attach any political strings to our assistance.
China stands for equity and justice. On the international stage, we speak for justice and oppose hegemonism and bullying. We wish to engage others in extensive consultations and joint contributions in pursuit of shared benefits. We call for handling international affairs based on the merits of each particular case, and for settling issues through consultations. As the world’s largest developing country, China will always stand firmly with other developing countries in safeguarding their common interests and right to development and in increasing their representation and say in global governance so as to promote democracy in international relations.
China pursues mutually beneficial cooperation. In this globalized world, countries all rise or fall together. A zero-sum mentality and beggar-thy-neighbour policies are recipes for failure. China is committed to fostering an open world economy, upholding the multilateral trading regime of the World Trade Organization and making globalization more open, inclusive, balanced and beneficial to all. We do not seek unilateral security, nor do we put our own interests above those of others. It is our aim to advance our development as part of the development of the global community. We seek to keep the door open, expand shared interests and share opportunities with others through cooperation.
The world today is not a peaceful place. Unilateralism and protectionism are posing major threats to the international order. At a time when the future of the world is at stake, China has never been and will never be an onlooker. As a founding Member of the United Nations, we will work with other countries to build a new type of international relations and a community with a shared future for humankind. We will be resolute in upholding the stature and role of the United Nations, the international system underpinned by the United Nations and an international order anchored on international law.
Facing the headwinds of protectionism, we should not just stand idly by. Erecting walls will not resolve global challenges and blaming others for one’s own problems does not work. The lessons of the Great Depression should not be forgotten. Tariffs, and the provocation of trade disputes that upset global industrial and supply chains, undermine the multilateral trading regime and the global economic and trade order. They may even plunge the world into recession.
China is committed to resolving economic and trade frictions and differences in a calm, rational and comprehensive manner, and is willing to demonstrate as much patience and goodwill as necessary. Should the other side act in bad faith or show no respect for equal status or rules in negotiations, we will have to respond as necessary to safeguard our legitimate rights and interests and uphold international justice. Let me make it very clear. China is a country with a 5,000-year-old civilization, 1.4 billion hardworking and courageous people and a vast land of 9.6 million square kilometres. We will not be cowed by threats or subdued by pressure.
In the face of rampant unilateralism, we should not sit on our hands. For the international order to function, we must abide by laws and rules, and acts that violate international norms can only plunge the world into chaos. The opportunities arising from the new round of scientific and technological revolution are opportunities for the world. The advances thus made should not be monopolized by any single country, and no one should obstruct the efforts of other countries in the name of innovation. It is neither legitimate nor justifiable for any country in a position of power to impose unilateral sanctions or exercise long-arm jurisdiction over other countries, as such practices have no basis in international law and are therefore devoid of legitimacy. Putting one’s own interests above the common interests of all other countries is a typical bullying practice that will find no support among the people.
The Intermediate-Range Nuclear Forces (INF) Treaty is important in upholding global strategic balance and stability. A unilateral withdrawal from it would have multiple negative effects. China is opposed to the deployment of land-based intermediate-range missiles in the Asia-Pacific. We urge the countries with the largest nuclear arsenals to fulfil their special and primary responsibilities in nuclear disarmament. China will continue to take an active part in the international arms control process. I would like to announce here that China has initiated the domestic legal procedures for joining the Arms Trade Treaty.
The permanent members of the Security Council should lead by example, as major countries have special responsibilities for maintaining a stable international order. We support the new round of efforts by Secretary-General Guterres to reform the United Nations system and make it more efficient and equitable. China has set up an 8,000-strong peacekeeping standby force and permanent peacekeeping police squads. They have met the standards for operation and are ready for action. China stands ready to work with other parties to fulfil our due responsibilities as a major country in upholding global peace and justice.
In a world fraught with challenges and mounting risks, China will remain on the side of peace and justice. We will actively explore and apply a Chinese approach to addressing hotspot issues and play a constructive role in upholding international peace and security. China stands for common, comprehensive, cooperative and sustainable security. We hold that disputes should be settled through dialogue and consultation and that common threats should be addressed through international cooperation in the interests of sustaining global peace and common security.
The Iranian nuclear issue affects world peace and security. All the parties involved should work together to uphold the Joint Comprehensive Plan of Action (JCPOA) and ensure that this historic effort is not derailed. Given the growing tensions in the Middle East and the Gulf region, China proposes that the Iranian nuclear issue should be speedily put back on the JCPOA track, the Gulf countries urged to establish a platform for dialogue and consultation, and that countries from outside the region should play a positive role in maintaining security in the region.
The Palestinian issue should be at the top of the international agenda. What we lack is not a grand design but the courage to deliver on existing commitments and the conscience to uphold justice. There should be no more backsliding on the efforts to achieve a two-State solution and implement the principle of land for peace, which represent the bottom line for international justice. The establishment of an independent State is the inalienable right of the Palestinian people and should not be used as a bargaining chip.
Turning to Afghanistan, what we hope to see is a united country where all political parties and ethnic groups can unite to determine the future of their nation, a stable country that resolutely combats terrorism and a country living in harmony with its neighbours that can become a positive force for maintaining peace and stability in the region. We will continue to do our share in contributing to Afghanistan’s reconciliation and reconstruction.
Regarding the Korean peninsula, we must not miss the opportunity for a political settlement again. The zigzag course of the past 20 years or so has shown time and again that the only realistic and viable way forward is by promoting parallel progress in denuclearization and the establishment of a peace mechanism in order to accommodate the concerns of all sides and gradually build trust through phased and synchronized actions. The Democratic People’s Republic of Korea has demonstrated a readiness to promote dialogue, and it is to be hoped that the United States can meet the Democratic People’s Republic halfway. In the light of the new developments on the peninsula, the Security Council should consider invoking the rollback terms of the relevant resolutions in order to foster a political settlement of the issue.
With China’s mediation efforts, Myanmar and Bangladesh have reached a new, common understanding on accelerating the work of returning displaced persons to Myanmar. The momentum created did not come easily. Waiting without taking action produces no solutions and can lead only to a further deterioration in the humanitarian situation. Only real action will bring hope and create the conditions for reaching a final settlement of the issue of Rakhine state. All the parties involved, including United Nations agencies, should help move things forward rather than hold back the process.
The Kashmir dispute, a holdover from the past, should be peacefully and properly addressed in accordance with the Charter, the relevant Security Council resolutions and bilateral agreements. No actions that would unilaterally change the status quo should be taken. As a neighbour of both India and Pakistan, China hopes to see the dispute effectively managed and stability restored to the relationship between the two sides.
Development is the master key to solving all problems. It should be at the centre of the global macro policy framework, with a continued focus on priority areas such as poverty reduction, infrastructure, education and public health. We need to maintain global development cooperation with North-South cooperation as the main channel, supplemented by South-South cooperation. We must build an open world economy and help developing countries better integrate into the global industrial and value chains. Member States should align their medium- and long-term development strategies with the 2030 Agenda for Sustainable Development in an effort to pursue high-quality development. China’s Belt and Road initiative aims to achieve high-standard, people-centred development that is open, green and clean. The initiative, which is highly compatible with the 2030 Agenda, has become a road to cooperation, hope and prosperity, delivering real benefits to people the world over. We hope that other countries will seize the development opportunities that it creates to add fresh impetus to their implementation of the 2030 Agenda.
There is global consensus on the need to address climate change, and cutting emissions calls for concerted global efforts. The outcomes of the Climate Action Summit are positive. China, as a co-lead on the nature-based solutions track, has done its part to make that possible. We believe in acting in good faith. We will deliver what we have signed up to, fulfil our obligations and take concrete action to help to build a clean and beautiful world.
China places high importance on the life and health of its people and has always taken a zero- tolerance approach to narcotics. We have put controls on all fentanyl-related substances, a move that goes well beyond the scheduling efforts of the United Nations and demonstrates that China is actively participating in global narcotics control with a keen sense of responsibility. With regard to the Ebola outbreak in Africa, as the alarm is sounded once again,
China has already sent emergency aid supplies to the Democratic Republic of the Congo and its neighbours affected by the epidemic. China has also sent public health experts and is maintaining a close collaboration with the World Health Organization and the African Union Commission. In addition, China will donate another $18 million to the Global Fund to Fight AIDS, Tuberculosis and Malaria.
I would like to conclude with a quote from President Xi Jinping, in which he said, “Our world is full both of hope and challenges. We should not give up our dreams just because the reality around us is too complicated. We should not stop pursuing our ideals just because they seem out of our reach.”
Let us work tirelessly to promote the purposes and principles of the United Nations Charter and together build a community with a shared future for humankind.
